Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about April 2, 1996, which, in an action for wrongful death and *107personal injury allegedly caused by inadequate building security, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s affidavit in opposition to the motion, which stated that she had been told by several unnamed people that the unapprehended men who broke into her apartment had entered the building through the broken front gate and door and were not residents, guests or employees of the building, and which, it should also be noted, directly contradicted plaintiff’s deposition testimony that she could not identify the assailants and did not know how the assailants entered the building or of anyone who did, was properly rejected as hearsay (see, Zuckerman v City of New York, 49 NY2d 557, 562; Kistoo v City of New York, 195 AD2d 403). The affidavit of the anonymous tenant was also properly rejected for lack of personal knowledge on the part of the affiant that the three men he or she observed were involved in the incident (see, Zuckerman v City of New York, supra, at 563). There being no proof that the assailants were intruders, or, if intruders, that they were able to enter the building because of defendants’ negligence in maintaining security, the action was properly dismissed (see, Dawson v New York City Hous. Auth., 203 AD2d 55). Concur—Murphy, P. J., Ellerin, Nardelli, Williams and Andrias, JJ.